Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT

 

May 6, 2016

 

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

 

Ladies and Gentlemen:

 

Sophiris Bio Inc., a British Columbia corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell, through
the Roth Capital Partners, LLC (the “Placement Agent”) as placement agent,
securities of the Company consisting of shares (“Shares”) of the Company’s
common stock (“Common Stock”), no par value per share, and warrants to purchase
shares of Common Stock (“Warrants”, and collectively with the Shares, the
“Securities”), directly to various investors (the “Investors”).

 

The Company and the Placement Agent hereby confirm their agreement as follows:

 

1.     Agreement to Act as Placement Agent. On the basis of the representations,
warranties and agreements of the Company herein contained, and subject to all
the terms and conditions of this Agreement, the Placement Agent shall serve as
the exclusive placement agent in connection with the issuance and sale by the
Company from the Registration Statement (as defined in Section 2 below), as to
the Shares and Warrants, with the terms of such offering (the “Offering”) to be
subject to market conditions and negotiations between the Company, the Placement
Agent and the Investors. The Placement Agent shall act on a best efforts basis
and the Placement Agent does not guarantee that it will be able to sell the
Securities in the prospective Offering. As compensation for services rendered,
on the Closing Date (as defined below), the Company shall pay to the Placement
Agent an aggregate amount equal to 6% of the gross proceeds received by the
Company. The per Share and Warrant combination purchase price to the Investors
shall be mutually agreed to between the Company and the Placement Agent (the
“Offering Price”). The Placement Agent may retain other brokers or dealers to
act as sub-agents on their behalf in connection with the Offering; provided,
however, to the extent that such other brokers or dealers are retained, the
commissions paid to such brokers or dealers shall reduce by equal amounts from
the compensation paid to the Placement Agent. The term of the Placement Agent’s
exclusive engagement will be thirty (30) days from the date hereof (the
“Exclusive Term”). The Placement Agent shall be entitled to collect all fees
earned through termination. The Company also agrees to reimburse the out of
pocket expenses of the Placement Agent in an amount up to $35,000. Such
reimbursement shall be payable immediately upon (but only in the event of) a
Closing of the Offering. The Placement Agent shall also be entitled to a “tail
fee” of 6% on any investment made by a purchaser in the Offering if such
purchaser purchases additional securities from the Company within three (3)
months of the Closing Date.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Registration Statement and Final Prospectus. The Company has prepared and
filed with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-198782) under the Securities
Act of 1933 (the “Securities Act”) and the rules and regulations (the “Rules and
Regulations”) of the Commission thereunder, and such amendments to such
registration statement (including post effective amendments) as may have been
required to the date of this Agreement. Such registration statement, as amended
(including any post effective amendments), has been declared effective by the
Commission. Such registration statement, as amended (including post effective
amendments thereto), the exhibits and any schedules thereto and the documents
and information otherwise deemed to be a part thereof or included therein by the
Securities Act or otherwise pursuant to the Rules and Regulations, is herein
called the “Registration Statement.” If the Company has filed or files an
abbreviated registration statement pursuant to Rule 462(b) under the Securities
Act (the “Rule 462 Registration Statement”), then any reference herein to the
term Registration Statement shall include such Rule 462 Registration Statement.
The Company will file with the Commission pursuant to Rule 424 under the
Securities Act a prospectus supplement relating to the Securities to the form of
prospectus included in the Registration Statement. Such prospectus in the form
in which it appears in the Registration Statement is hereinafter called the
“Base Prospectus,” and the final prospectus supplement as filed, along with the
Base Prospectus, is hereinafter called the “Final Prospectus.”

 

For purposes of this Agreement, all references to the Registration Statement,
the Rule 462 Registration Statement, the Base Prospectus, the Final Prospectus,
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to its Interactive Data
Electronic Applications system. All references in this Agreement to amendments
or supplements to the Registration Statement, the Rule 462 Registration
Statement, the Base Prospectus, or the Final Prospectus shall be deemed to mean
and include the subsequent filing of any document under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), that is deemed to be incorporated
therein by reference therein or otherwise deemed by the Rules and Regulations to
be a part thereof.

 

3.     Representations and Warranties Regarding the Offering.

 

(a)     The Company represents and warrants to, and agrees with, the Placement
Agent, as of the date hereof and as of the Closing Date, except as otherwise
indicated, as follows:

 

(i)     At each time of effectiveness, at the date hereof and at the Closing
Date, the Registration Statement and any post-effective amendment thereto,
complied or will comply in all material respects with the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Time of Sale Disclosure Package (as defined below) as of the
date hereof and at the Closing Date, and the Final Prospectus, as amended or
supplemented, at the time of filing pursuant to Rule 424(b) under the Securities
Act and at the Closing Date, did not and will not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties set forth in the two immediately preceding sentences shall not
apply to statements in or omissions from the Registration Statement or any
post-effective amendment thereto or the Final Prospectus in reliance upon, and
in conformity with, written information furnished to the Company by the
Placement Agent specifically for use in the preparation thereof. The
Registration Statement contains all exhibits and schedules required to be filed
by the Securities Act or the Rules and Regulations. No order preventing or
suspending the effectiveness or use of the Registration Statement or the Final
Prospectus is in effect and no proceedings for such purpose have been instituted
or are pending, or, to the Knowledge of the Company, are contemplated or
threatened by the Commission. The term “Knowledge” as used in this Agreement
shall mean actual knowledge of the Company’s officers after due and reasonable
inquiry.

 

 
2

--------------------------------------------------------------------------------

 

 

(ii)     The documents incorporated by reference in the Registration Statement,
the Time of Sale Disclosure Package and the Final Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, were filed on a timely basis with the Commission and none of
such documents, when they were filed (or, if amendments to such documents were
filed, when such amendments were filed), contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Any further documents so filed and incorporated by
reference in the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act, and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As used in this
paragraph and elsewhere in this Agreement, “Time of Sale Disclosure Package”
means the Base Prospectus, the Final Prospectus most recently filed with the
Commission before the time of this Agreement, any subscription agreement between
the Company and the Investors, and any issuer free writing prospectus as defined
in Rule 433 of the Act (each, an “Issuer Free Writing Prospectus”), if any, that
the parties hereto shall hereafter expressly agree in writing to treat as part
of the Disclosure Package.

 

(iii)     The financial statements of the Company, together with the related
notes, included or incorporated by reference in the Registration Statement, the
Time of Sale Disclosure Package and the Final Prospectus comply in all material
respects with the requirements of the Securities Act and the Exchange Act and
fairly present the financial condition of the Company as of the dates indicated
and the results of operations and changes in cash flows for the periods therein
specified in conformity with generally accepted accounting principles
consistently applied throughout the periods involved; and the supporting
schedules included in the Registration Statement present fairly the information
required to be stated therein. No other financial statements or schedules are
required to be included in the Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus. To the Company’s Knowledge,
PricewaterhouseCoopers LLP is an independent public accounting firms with
respect to the Company within the meaning of the Securities Act and the Rules
and Regulations. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

 
3

--------------------------------------------------------------------------------

 

 

(iv)     The Company had a reasonable basis for, and made in good faith, each
“forward-looking statement” (within the meaning of Section 27A of the Act or
Section 21E of the Exchange Act) contained or incorporated by reference in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus.

 

(v)     All statistical or market-related data included or incorporated by
reference in the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus are based on or derived from sources that the Company
reasonably believes to be reliable and accurate, and the Company has obtained
the written consent to the use of such data from such sources, to the extent
required.

 

(vi)     There is no action pending to delist the Common Stock from NASDAQ
Capital Markets (“NASDAQ”), nor has the Company received any notification that
NASDAQ Capital Markets is currently contemplating terminating such listing. When
issued, the Shares and shares underlying the Warrants will be listed on NASDAQ
Capital Markets.

 

(vii)     The Securities have been or will be qualified for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent determines, or are or will be exempt from the qualification and
broker-dealer requirements of such jurisdictions.

 

(viii)     The Company has not taken, directly or indirectly, any action that is
designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

 

(ix)     The Company is not an “ineligible issuer,” as defined in Rule 405 of
the Securities Act. Subject to Section 6(d) below, the Company represents and
warrants that it has not prepared or had prepared on its behalf or used or
referred to any Issuer Free Writing Prospectus in connection with the Offering.
Subject to Section 6(d) below, the Company has not distributed and the Company
will not distribute, prior to the completion of the distribution of the
Securities, any offering material in connection with the Offering other than
subscription agreements between the Company and the Investors and the Base
Prospectus, the Final Prospectus, the Registration Statement, and copies of the
documents, if any, incorporated by reference therein.

 

(x)     The Company is not and, after giving effect to the offering and sale of
the Securities, will not be an “investment company,” as such term is defined in
the Investment Company Act of 1940, as amended.

 

(xi)     The issuance and sale of the Securities hereunder does not contravene
the rules and regulations of the Trading Market.

 

(b)     Any certificate signed by any officer of the Company and delivered to
the Placement Agent or to the Placement Agent’s counsel shall be deemed a
representation and warranty by the Company to the Placement Agent as to the
matters covered thereby.

 

 
4

--------------------------------------------------------------------------------

 

 

4.     Representations and Warranties Regarding the Company.

 

(a)     The Company represents and warrants to and agrees with, the Placement
Agent, except as set forth in the Registration Statement, the Time of Sale
Disclosure Package and the Final Prospectus, as follows:

 

(i)     The Company and each of its subsidiaries has been duly organized and is
validly existing as a corporation or other entity in good standing under the
laws of its jurisdiction of incorporation or organization. The Company and each
of its subsidiaries has the corporate power and authority to own its properties
and conduct its business as currently being carried on and as described in the
Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus, and is duly qualified to do business as a foreign corporation in
good standing in each jurisdiction in which it owns or leases real property or
in which the conduct of its business makes such qualification necessary and in
which the failure to so qualify would have or is reasonably likely to result in
a material adverse effect upon the business, properties, operations, condition
(financial or otherwise) or results of operations of the Company and its
subsidiaries, taken as a whole, or in its ability to perform its obligations
under this Agreement (“Material Adverse Effect”); provided that none of the
following alone shall be deemed, in and of itself, to constitute a Material
Adverse Effect: (x) a change in the market price or trading volume of the
Company’s common stock or (y) changes in general economic conditions or changes
affecting the industry in which the Company operates generally (as opposed to
Company-specific changes) so long as such changes do not have a materially
disproportionate effect on the Company.

 

(ii)     The Company has the power and authority to enter into this Agreement.
This Agreement has been duly authorized, executed and delivered by the Company,
and constitutes a valid, legal and binding obligation of the Company,
enforceable in accordance with its terms, except as rights to indemnity
hereunder may be limited by federal or state securities laws and except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the rights of creditors generally and subject to general
principles of equity.

 

(iii)     The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated will not (A) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any law, rule or regulation to which the Company or any
subsidiary is subject, or by which any property or asset of the Company or any
subsidiary is bound or affected, (B) conflict with, result in any violation or
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, lease, credit facility, debt, note,
bond, mortgage, indenture or other instrument (the “Contracts”) or obligation or
other understanding to which the Company or any subsidiary is a party of by
which any property or asset of the Company or any subsidiary is bound or
affected, or (C) result in a breach or violation of any of the terms and
provisions of, or constitute a default under, the Company’s charter or bylaws,
except in the case of each of clauses (i) and (ii), such as would not have or
reasonably be expected to result in a Material Adverse Effect.

 

 
5

--------------------------------------------------------------------------------

 

 

(iv)     All consents, approvals, orders, authorizations and filings required on
the part of the Company and its subsidiaries in connection with the execution,
delivery or performance of this Agreement have been obtained or made, other than
such consents, approvals, orders and authorizations the failure of which to make
or obtain is not reasonably likely to result in a Material Adverse Effect.

 

(v)     All of the issued and outstanding shares of capital stock of the Company
are duly authorized and validly issued, fully paid and nonassessable, and have
been issued in compliance with all applicable securities laws, and conform to
the description thereof in the Registration Statement, the Time of Sale
Disclosure Package and the Final Prospectus. Except for the issuances of
options, restricted stock units or restricted stock in the ordinary course of
business, since the respective dates as of which information is provided in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus or otherwise as disclosed therein, the Company has not entered into
or granted any convertible or exchangeable securities, options, warrants,
agreements, contracts or other rights in existence to purchase or acquire from
the Company any shares of the capital stock of the Company. The Securities, when
issued, will be duly authorized and validly issued, and the Shares, when issued,
will be fully paid and nonassessable, issued in compliance with all applicable
securities laws, and free of preemptive, registration or similar rights. The
shares of Common Stock underlying the Warrants, when issued, will be duly
authorized and validly issued, fully paid and nonassessable, issued in
compliance with all applicable securities laws, and free of preemptive,
registration or similar rights.

 

(vi)     Except as described in the Registration Statement, the Time of Sale
Disclosure Package and the Final Prospectus, the Company does not own, directly
or indirectly, any capital stock or other ownership interest in any partnership,
corporation, business trust, limited liability company, limited liability
partnership, joint stock company, trust, unincorporated association, joint
venture or other entity.

 

(vii)     Except for matters that would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, (a) each
of the Company and its subsidiaries has filed all foreign, federal, state and
local returns (as hereinafter defined) required to be filed with taxing
authorities prior to the date hereof or has duly obtained extensions of time for
the filing thereof, (b) each of the Company and its subsidiaries has paid all
taxes (as hereinafter defined) shown as due on such returns that were filed and
has paid all taxes imposed on or assessed against the Company or such respective
subsidiary, and (c) the provisions for taxes payable, if any, shown on the
financial statements filed with or as part of the Registration Statement are
sufficient for all accrued and unpaid taxes, whether or not disputed, and for
all periods to and including the dates of such consolidated financial
statements. Except as disclosed in writing to the Placement Agent, (i) no issues
have been raised (and are currently pending) by any taxing authority in
connection with any of the returns or taxes asserted as due from the Company or
its subsidiaries, and (ii) no waivers of statutes of limitation with respect to
the returns or collection of taxes have been given by or requested from the
Company or its subsidiaries. The term “taxes” mean all federal, state, local,
foreign, and other net income, gross income, gross receipts, sales, use, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profits, customs, duties or other taxes, fees, assessments,
or charges of any kind whatever, together with any interest and any penalties,
additions to tax, or additional amounts with respect thereto. The term “returns”
means all returns, declarations, reports, statements, and other documents
required to be filed in respect to taxes.

 

 
6

--------------------------------------------------------------------------------

 

 

(viii)     Since the respective dates as of which information is given in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus or otherwise disclosure therein, (a) neither the Company nor any of
its subsidiaries has incurred any material liabilities or obligations, direct or
contingent, or entered into any material transactions other than in the ordinary
course of business, (b) the Company has not declared or paid any dividends or
made any distribution of any kind with respect to its capital stock; (c) there
has not been any change in the capital stock of the Company or any of its
subsidiaries (other than a change in the number of outstanding shares of Common
Stock due to the issuance of shares upon the exercise of outstanding options or
warrants or the issuance of restricted stock awards or restricted stock units
under the Company’s existing stock awards plan, or any new grants thereof in the
ordinary course of business), (d) there has not been any material change in the
Company’s long-term or short-term debt, and (e) there has not been the
occurrence of any Material Adverse Effect.

 

(ix)     There is not pending or, to the Knowledge of the Company, threatened,
any action, suit or proceeding to which the Company or any of its subsidiaries
is a party or of which any property or assets of the Company is the subject
before or by any court or governmental agency, authority or body, or any
arbitrator or mediator, which is reasonably likely to result in a Material
Adverse Effect.

 

(x)     The Company and each of its subsidiaries holds, and is in compliance
with, all franchises, grants, authorizations, licenses, permits, easements,
consents, certificates and orders (“Permits”) of any governmental or
self-regulatory agency, authority or body required for the conduct of its
business, and all such Permits are in full force and effect, in each case except
where the failure to hold, or comply with, any of them is not reasonably likely
to result in a Material Adverse Effect.

 

(xi)     The Company and its subsidiaries have good and valid title to all
property (whether real or personal) described in the Registration Statement, the
Time of Sale Disclosure Package and the Final Prospectus as being owned by them
that are material to the business of the Company, in each case free and clear of
all liens, claims, security interests, other encumbrances or defects, except
those that are not reasonably likely to result in a Material Adverse Effect. The
property held under lease by the Company and its subsidiaries is held by them
under valid, subsisting and enforceable leases with only such exceptions with
respect to any particular lease as do not interfere in any material respect with
the conduct of the business of the Company or its subsidiaries or which would
not reasonably be expected to have a Material Adverse Effect.

 

 
7

--------------------------------------------------------------------------------

 

 

(xii)     The Company and each of its subsidiaries owns or possesses or has
valid right to use all patents, patent applications, trademarks, service marks,
trade names, trademark registrations, service mark registrations, copyrights,
licenses, inventions, trade secrets and similar rights (“Intellectual Property”)
necessary for the conduct of the business of the Company and its subsidiaries as
currently carried on and as described in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus. To the Knowledge of the
Company, no action or use by the Company or any of its subsidiaries will involve
or give rise to any infringement of, or license or similar fees for, any
Intellectual Property of others, except where such action, use, license or fee
is not reasonably likely to result in a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has received any notice alleging any such
infringement or fee where such infringement or fee would reasonably be expected
to result in a Material Adverse Effect.

 

(xiii)     The Company and each of its subsidiaries has complied with, is not in
violation of, and has not received any notice of violation relating to any law,
rule or regulation relating to the conduct of its business, or the ownership or
operation of its property and assets, including, without limitation, (A) the
Currency and Foreign Transactions Reporting Act of 1970, as amended, or any
money laundering laws, rules or regulations, (B) any laws, rules or regulations
related to health, safety or the environment, including those relating to the
regulation of hazardous substances, (C) the Sarbanes-Oxley Act and the rules and
regulations of the Commission thereunder, (D) the Foreign Corrupt Practices Act
of 1977 and the rules and regulations thereunder, and (E) the Employment
Retirement Income Security Act of 1974 and the rules and regulations thereunder,
in each case except where the failure to be in compliance is not reasonably
likely to result in a Material Adverse Effect.

 

(xiv)     Neither the Company nor any of its subsidiaries nor, to the Knowledge
of the Company, any director, officer, employee, representative, agent or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the Offering of the Securities contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any person or entity,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.

 

(xv)     The Company and each of its subsidiaries carries, or is covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.

 

(xvi)     No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the Knowledge of the Company, is imminent that is
reasonably likely to result in a Material Adverse Effect.

 

 
8

--------------------------------------------------------------------------------

 

 

(xvii)     Neither the Company nor any of its subsidiaries is in violation,
breach or default under its certificate of incorporation, bylaws or other
equivalent organizational or governing documents, except where the violation is
not reasonably likely to result in a Material Adverse Effect.

 

(xviii)     Neither the Company, its subsidiaries nor, to its Knowledge, any
other party is in violation, breach or default of any Contract that is
reasonably likely to result in a Material Adverse Effect.

 

(xix)      No supplier, customer, distributor or sales agent of the Company
has notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such decrease is not reasonably
likely to result in a Material Adverse Effect.

 

(xx)     There are no claims, payments, issuances, arrangements or
understandings for services in the nature of a finder’s, consulting or
origination fee with respect to the introduction of the Company to the Placement
Agent or the sale of the Securities hereunder or any other arrangements,
agreements, understandings, payments or issuances with respect to the Company
that may affect the Placement Agent’s compensation, as determined by FINRA.

 

(xxi)     Except as disclosed to the Placement Agent in writing, the Company has
not made any direct or indirect payments (in cash, securities or otherwise) to
(i) any person, as a finder’s fee, investing fee or otherwise, in consideration
of such person raising capital for the Company or introducing to the Company
persons who provided capital to the Company, (ii) any FINRA member, or (iii) any
person or entity that has any direct or indirect affiliation or association with
any FINRA member within the 12-month period prior to the date on which the
Registration Statement was filed with the Commission (“Filing Date”) or
thereafter.

 

(xxii)     To the Company’s Knowledge, no (i) officer or director of the Company
or its subsidiaries, (ii) owner of 5% or more of the Company’s unregistered
securities or that of its subsidiaries or (iii) owner of any amount of the
Company’s unregistered securities acquired within the 180-day period prior to
the Filing Date, has any direct or indirect affiliation or association with any
FINRA member. The Company will advise the Placement Agent and their respective
counsel if it becomes aware that any officer, director or stockholder of the
Company or its subsidiaries is or becomes an affiliate or associated person of a
FINRA member participating in the Offering.

 

(xxiii)     Other than the Placement Agent, no person has the right to act as a
placement agent, underwriter or as a financial advisor in connection with the
sale of the Securities contemplated hereby.

 

 
9

--------------------------------------------------------------------------------

 

 

5.     Closing and Settlement. Subject to the terms and conditions hereof,
payment of the purchase price for, and delivery of, the Securities shall be made
at one or more closings (each a “Closing” and the date on which each Closing
occurs, a “Closing Date”) at the offices of the Roth Capital Partners, LLC (or
at such other place as shall be agreed upon by the Placement Agent and the
Company), the first such Closing to take place at 2:00 p.m., Pacific Daylight
time, on May 11, 2016 (unless another time shall be agreed to by and among the
Placement Agent and the Company). Payment of the purchase price at each Closing
shall be made by the Investors directly to the Company by Federal Funds wire
transfer, against delivery of such Shares (through the DWAC facilities of the
Depository Trust Company) and Warrants, and such Securities shall be registered
in such name or names and shall be in such denominations, as the Placement Agent
may request and as set forth in the applicable subscription agreement executed
by each Investor.

 

6.     Covenants. The Company covenants and agrees with the Placement Agent as
follows:

 

(a)     During the period beginning on the date hereof and ending on the later
of the Closing Date or such date as determined by the Placement Agent, the Final
Prospectus is no longer required by law to be delivered in connection with sales
by an underwriter or dealer (the “Prospectus Delivery Period”), prior to
amending or supplementing the Registration Statement, including any Rule 462
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, the Company shall furnish to the Placement Agent for review and
comment a copy of each such proposed amendment or supplement, and the Company
shall not file any such proposed amendment or supplement to which the Placement
Agent reasonably objects.

 

(b)     From the date of this Agreement until the end of the Prospectus Delivery
Period, the Company shall promptly advise the Placement Agent in writing (A) of
the receipt of any comments of, or requests for additional or supplemental
information from, the Commission, (B) of the time and date of any filing of any
post-effective amendment to the Registration Statement or any amendment or
supplement to the Time of Sale Disclosure Package or the Final Prospectus, (C)
of the time and date that any post-effective amendment to the Registration
Statement becomes effective and (D) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or of any
order preventing or suspending its use or the use of the Time of Sale Disclosure
Package, or of any proceedings to remove, suspend or terminate from listing or
quotation the Common Stock from any securities exchange upon which it is listed
for trading or included or designated for quotation, or of the threatening or
initiation of any proceedings for any of such purposes. If the Commission shall
enter any such stop order at any time during the Prospectus Delivery Period, the
Company will use its reasonable efforts to obtain the lifting of such order at
the earliest possible moment. Additionally, the Company agrees that it shall
comply with the provisions of Rules 424(b), 430A and 430B, as applicable, under
the Securities Act and will use its reasonable efforts to confirm that any
filings made by the Company under Rule 424(b) or Rule 433 were received in a
timely manner by the Commission (without reliance on Rule 424(b)(8) or Rule
164(b) of the Securities Act).

 

(c)     During the Prospectus Delivery Period, the Company will comply with all
requirements imposed upon it by the Securities Act, as now and hereafter
amended, and by the Rules and Regulations, as from time to time in force, and by
the Exchange Act, as now and hereafter amended, so far as necessary to permit
the continuance of sales of or dealings in the Securities as contemplated by the
provisions hereof, the Registration Statement, the Time of Sale Disclosure
Package and the Final Prospectus. If during such period any event occurs the
result of which the Final Prospectus would include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances then existing, not misleading, or if
during such period it is necessary or appropriate in the opinion of the Company
or its counsel or the Placement Agent or their respective counsel to amend the
Registration Statement or supplement the Final Prospectus to comply with the
Securities Act, the Company will promptly notify the Placement Agent and will
amend the Registration Statement or supplement the Final Prospectus so as to
correct such statement or omission or effect such compliance.

 

 
10

--------------------------------------------------------------------------------

 

 

(d)     The Company covenants that it will not, unless it obtains the prior
written consent of the Placement Agent, make any offer relating to the
Securities that would constitute an Issuer Free Writing Prospectus or that would
otherwise constitute a “free writing prospectus” (as defined in Rule 405 of the
Act) required to be filed by the Company with the Commission or retained by the
Company under Rule 433 of the Act. In the event that the Placement Agent
expressly consent in writing to any such free writing prospectus (a “Permitted
Free Writing Prospectus”), the Company covenants that it shall (i) treat each
Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus, and (ii)
comply with the requirements of Rule 164 and 433 of the Act applicable to such
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.

 

(e)     The Company will furnish to the Placement Agent and counsel for the
Placement Agent copies of the Registration Statement, the Final Prospectus and
all amendments and supplements to such documents, in each case as soon as
available and in such quantities as the Placement Agent may from time to time
reasonably request.

 

(f)     The Company will make generally available to its security holders as
soon as practicable, but in any event not later than 15 months after the end of
the Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12-month period that shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 of the Rules and Regulations.

 

(g)     The Company will not take, directly or indirectly, during the Prospectus
Delivery Period, any action designed to or which might reasonably be expected to
cause or result in, or that has constituted, the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities.

 

(h)     The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or cause to be paid (A)
all expenses (including transfer taxes allocated to the respective transferees)
incurred in connection with the delivery of the Securities, (B) all expenses and
fees (including, without limitation, fees and expenses of the Company’s counsel)
in connection with the preparation, printing, filing, delivery, and shipping of
the Registration Statement (including the financial statements therein and all
amendments, schedules, and exhibits thereto), the Securities, the Time of Sale
Disclosure Package, the Final Prospectus, any Issuer Free Writing Prospectus and
any amendment thereof or supplement thereto, (C) all reasonable filing fees and
reasonable fees and disbursements of the Placement Agent’s counsel incurred in
connection with the qualification of the Securities for offering and sale by the
Placement Agent or by dealers under the securities or blue sky laws of the
states and other jurisdictions that the Placement Agent shall designate, (D) the
fees and expenses of any transfer agent or registrar, (E) listing fees, if any,
and (F) all other costs and expenses incident to the performance of its
obligations hereunder that are not otherwise specifically provided for herein;
provided however, that the Company shall not be obligated to reimburse the
Placement Agent for any costs and expenses (including fees and disbursements of
its counsel) incurred hereunder in excess of $20,000.

 

 
11

--------------------------------------------------------------------------------

 

 

(i)     The Company will not issue or sell any Common Stock or other equity or
equity-linked securities (other than under existing stock option plans or
warrants to purchase securities of the Company) during the 45 calendar day
period following the date hereof at less than the Offering Price or equivalent.

 

7.     Conditions to the Placement Agent’s Obligations. The obligations of the
Placement Agent hereunder are subject to the accuracy, as of the date hereof and
at the applicable Closing Date (as if made at the Closing Date), of and
compliance with all representations, warranties and agreements of the Company
contained herein, the performance by the Company of its obligations hereunder
and the following additional conditions:

 

(a)     If filing of the Final Prospectus, or any amendment or supplement
thereto, is required under the Securities Act or the Rules and Regulations, the
Company shall have filed the Final Prospectus (or such amendment or supplement)
with the Commission in the manner and within the time period so required
(without reliance on Rule 424(b)(8) or Rule 164(b) under the Securities Act);
the Registration Statement shall remain effective; no stop order suspending the
effectiveness of the Registration Statement or any part thereof, any Rule 462
Registration Statement, or any amendment thereof, nor suspending or preventing
the use of the Time of Sale Disclosure Package or the Final Prospectus shall
have been issued; no proceedings for the issuance of such an order shall have
been initiated or threatened; any request of the Commission for additional
information (to be included in the Registration Statement, the Time of Sale
Disclosure Package, the Final Prospectus, or otherwise) shall have been complied
with to the Placement Agent’s satisfaction.

 

(b)     The Placement Agent shall not have reasonably determined and advised the
Company that the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus, or any amendment thereof or supplement thereto, contains
an untrue statement of fact which, in the Placement Agent’s reasonable opinion,
is material, or omits to state a fact which, in the Placement Agent’s reasonable
opinion, is material and is required to be stated therein or necessary to make
the statements therein not misleading.

 

(c)     The Placement Agent shall have received a letter from
PricewaterhouseCoopers LLP, on the Closing Date addressed to the Placement
Agent, confirming that they are independent public accountants within the
meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualifications of accountants under Rule 2-01 of
Regulation S-X of the Commission, and confirming, as of the date of such letter
(or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Time of Sale Disclosure Package, as of a date not more than five days prior to
the date of such letter), the conclusions and findings of said firms with
respect to the financial information, including any financial information
contained in Exchange Act Reports filed by the Company, and other matters
required by the Placement Agent.

 

 
12

--------------------------------------------------------------------------------

 

 

(d)     On the applicable Closing Date, there shall have been furnished to the
Placement Agent a certificate, dated the applicable Closing Date and addressed
to the Placement Agent, signed by the chief executive officer and the chief
financial officer of the Company, in their capacity as officers of the Company,
to the effect that:

 

(i)     The representations and warranties of the Company in this Agreement are
true and correct, in all material respects, as if made at and as of the
applicable Closing Date, and the Company has complied with all the agreements
and satisfied all the conditions on its part to be performed or satisfied at or
prior to the applicable Closing Date;

 

(ii)     The Disclosure Package does not contain any material misrepresentation
or omit to state any material information;

 

(iii)     No stop order or other order (A) suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof, (B)
suspending the qualification of the Securities for offering or sale, or (C)
suspending or preventing the use of the Time of Sale Disclosure Package or the
Final Prospectus has been issued, and no proceeding for that purpose has been
instituted or, to their Knowledge, is contemplated by the Commission or any
state or regulatory body; and

 

(iv)     There has been no occurrence of any event resulting or reasonably
likely to result in a Material Adverse Effect during the period from and after
the date of this Agreement and prior to the applicable Closing Date.

 

(e)     The Common Stock shall be registered under the Exchange Act and shall be
listed on NASDAQ Capital Market, and the Company shall not have taken any action
designed to terminate, or likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from NASDAQ Capital Market, nor shall
the Company have received any information suggesting that the Commission is
contemplating terminating such registration or listing.

 

(f)     FINRA shall have raised no objection to the Placement Agent’s
compensation provided for hereby. The Company shall pay any filing fees due
FINRA in connection with such review.

 

(g)     The Company shall have furnished to the Placement Agent and counsel for
the Placement Agent such additional documents, certificates and evidence as the
Placement Agent or counsel for the Placement Agent may have reasonably
requested.

 

If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Placement Agent by notice to the Company at any time at or prior to the
applicable Closing Date and such termination shall be without liability of any
party to any other party, except that Section 1(b), Section 6(h), Section 8 and
Section 9 shall survive any such termination and remain in full force and
effect.

 

 
13

--------------------------------------------------------------------------------

 

 

8.     Indemnification and Contribution.

 

(a)     The Company agrees to indemnify, defend and hold harmless the Placement
Agent, its affiliates, directors and officers and employees, and each person, if
any, who controls the Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any losses,
claims, damages or liabilities to which the Placement Agent or such person may
become subject, under the Securities Act or otherwise (including in settlement
of any litigation if such settlement is effected with the written consent of the
Company), insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) an untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, including the information deemed to be a part of the Registration
Statement at the time of effectiveness and at any subsequent time pursuant to
Rules 430A and 430B of the Rules and Regulations, the Time of Sale Disclosure
Package, the Final Prospectus, or any amendment or supplement thereto (including
any documents filed under the Exchange Act and deemed to be incorporated by
reference into the Registration Statement or the Final Prospectus), or any
Issuer Free Writing Prospectus or in any materials or information provided to
Investors by, or with the written approval of, the Company in connection with
the marketing of the Offering of the Securities, including any roadshow or
investor presentations (whether in person or electronically) (“Marketing
Materials”), or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, (ii) in whole or in part, any inaccuracy in the
representations and warranties of the Company contained herein, or (iii) in
whole or in part, any failure of the Company to perform its obligations
hereunder or under law, and will reimburse the Placement Agent for any legal or
other expenses reasonably incurred by it in connection with evaluating,
investigating or defending against such loss, claim, damage, liability or
action; provided, however, that the Company shall not be liable in any such case
to the extent that any such loss, claim, damage, liability or action arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in the Registration Statement, the Time of Sale
Disclosure Package, the Final Prospectus, or any amendment or supplement
thereto, any Issuer Free Writing Prospectus or any Marketing Materials, in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent specifically for use in the preparation thereof.

 

(b)     The Placement Agent will indemnify and hold harmless the Company, its
affiliates, directors, officers and employees, and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any losses, claims, damages or
liabilities to which the Company may become subject, under the Securities Act or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Placement Agent), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Time of Sale
Disclosure Package, the Final Prospectus, or any amendment or supplement
thereto, any Issuer Free Writing Prospectus or any Marketing Materials, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, the Time of Sale Disclosure
Package, the Final Prospectus, or any amendment or supplement thereto, any
Issuer Free Writing Prospectus or any Marketing Materials, in reliance upon and
in conformity with written information furnished to the Company by the Placement
Agent specifically for use in the preparation thereof, and will reimburse the
Company for any legal or other expenses reasonably incurred by the Company in
connection with defending against any such loss, claim, damage, liability or
action.

 

 
14

--------------------------------------------------------------------------------

 

 

(c)     Promptly after receipt by an indemnified party under subsection (a) or
(b), above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the failure to notify the indemnifying party shall not
relieve the indemnifying party from any liability that it may have to any
indemnified party except to the extent such indemnifying party has been
materially prejudiced by such failure. In case any such action shall be brought
against any indemnified party, and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
in, and, to the extent that it shall wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of the indemnifying party’s election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that if
(i) the indemnified party has reasonably concluded (based on advice of counsel)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, (ii) a conflict or potential conflict exists (based on the reasonable
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party),
or (iii) the indemnifying party has not in fact employed counsel reasonably
satisfactory to the indemnified party to assume the defense of such action
within a reasonable time after receiving notice of the commencement of the
action, the indemnified party shall have the right to employ a single counsel to
represent it in any claim in respect of which indemnity may be sought under
subsection (a) or (b) of this Section 8, in which event the reasonable and
documented fees and expenses of such separate counsel shall be borne by the
indemnifying party or parties and reimbursed to the indemnified party as
incurred.

 

The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is a party or could be named and indemnity was or would be
sought hereunder by such indemnified party, unless such settlement, compromise
or consent (a) includes an unconditional release of such indemnified party from
all liability for claims that are the subject matter of such action, suit or
proceeding and (b) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

 
15

--------------------------------------------------------------------------------

 

 

(d)     If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b),
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above, (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company, on
the one hand, and the Placement Agent, on the other hand, from the Offering of
the Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Placement Agent, on the other
hand, in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and the Placement Agent, on the other hand, shall be deemed to be in the same
proportion as the total net proceeds from the Offering (before deducting
expenses) received by the Company, and the total placement agent fees received
by the Placement Agent, in each case as set forth on the cover page of the Final
Prospectus, bear to the aggregate offering price of the Securities set forth on
such cover. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Placement Agent and the parties’ relevant intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The Company and the Placement Agent agree that it
would not be just and equitable if contributions pursuant to this subsection (d)
were to be determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in the first sentence of this subsection (d). The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
that is the subject of this subsection (d). Notwithstanding the provisions of
this subsection (d), the Placement Agent shall not be required to contribute any
amount in excess of the amount of the Placement Agent’s placement agent fees
actually received by the Placement Agent from the Offering of the Securities. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

(e)     The obligations of the Company under this Section 8 shall be in addition
to any liability that the Company may otherwise have and the benefits of such
obligations shall extend, upon the same terms and conditions, to each person, if
any, who controls the Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act; and the obligations of the
Placement Agent under this Section 8 shall be in addition to any liability that
the Placement Agent may otherwise have and the benefits of such obligations
shall extend, upon the same terms and conditions, to the Company, and its
officers, directors and each person who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act.

 

 
16

--------------------------------------------------------------------------------

 

 

(f)     For purposes of this Agreement, the Placement Agent confirms, and the
Company acknowledges, that there is no information concerning the Placement
Agent furnished in writing to the Company by the Placement Agent specifically
for preparation of or inclusion in the Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus, other than the statements regarding
the Placement Agent set forth in the “Plan of Distribution” section of the Final
Prospectus and Time of Sale Disclosure Package, only insofar as such statement
relate to the amount of selling concession and related activities that may be
undertaken by the Placement Agent.

 

9.     Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of the Company herein or in certificates delivered
pursuant hereto including, but not limited to, the agreements of the Placement
Agent and the Company contained in Section 1(b), Section 6(h) and Section 8
hereof, shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Placement Agent or any controlling
person thereof, or the Company or any of its officers, directors, or controlling
persons, and shall survive delivery of, and payment for, the Securities to and
by the Placement Agent hereunder.

 

10.     Notices. Except as otherwise provided herein, all communications
hereunder shall be in writing and, if to the Placement Agent, shall be mailed,
delivered or telecopied to the Roth Capital Partners, LLC, 888 San Clemente,
Newport Beach, CA, telecopy number: (949) 720-7227, Attention: John Dalfonsi and
if to the Company, shall be mailed, delivered or telecopied to it at 1258
Prospect Street, La Jolla CA 92037, telecopy number:_________________,
Attention: Chief Financial Officer; or in each case to such other address as the
person to be notified may have requested in writing. Any party to this Agreement
may change such address for notices by sending to the parties to this Agreement
written notice of a new address for such purpose.

 

11.     Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 8. Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Securities.

 

12.     Absence of Fiduciary Relationship. The Company acknowledges and agrees
that: (a) the Placement Agent have been retained solely to act as placement
agent in connection with the sale of the Securities and that no fiduciary,
advisory or agency relationship between the Company and the Placement Agent has
been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether the Placement Agent has advised or is
advising the Company on other matters; (b) the price and other terms of the
Securities set forth in this Agreement were established by the Placement Agent
and the Investors following discussions and arms-length negotiations and the
Company is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated by this
Agreement; (c) it has been advised that the Placement Agent and its affiliates
are engaged in a broad range of transactions that may involve interests that
differ from those of the Company and that the Placement Agent does not have any
obligation to disclose such interest and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship; (d) it has been advised that
the Placement Agent is acting, in respect of the transactions contemplated by
this Agreement, solely for the benefit of the Placement Agent, and not on behalf
of the Company.

 

 
17

--------------------------------------------------------------------------------

 

 

13.     No Limitations. Nothing in this Agreement shall be construed to limit
the ability of the Placement Agent or its affiliates to (a) trade in the
Company’s or any other company’s securities or publish research on the Company
or any other company, subject to applicable law, or (b) pursue or engage in
investment banking, financial advisory or other business relationships with
entities that may be engaged in or contemplate engaging in, or acquiring or
disposing of, businesses that are similar to or competitive with the business of
the Company.

 

14.     Amendments and Waivers. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver be deemed or constitute a continuing waiver unless otherwise
expressly provided.

 

15.     Partial Unenforceability; Engagement Agreement. The invalidity or
unenforceability of any section, paragraph, clause or provision of this
Agreement shall not affect the validity or enforceability of any other section,
paragraph, clause or provision.

 

16.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

17.     Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission and electronic mail attaching a portable document file
(.pdf)) in one or more counterparts and, if executed and delivered in more than
one counterpart, the executed counterparts shall each be deemed to be an
original and all such counterparts shall together constitute one and the same
instrument.

 

***********************

 

 
18

--------------------------------------------------------------------------------

 

  

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Placement Agent in accordance with its terms.

 

 

Very truly yours,

 

SOPHIRIS BIO INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Randall E. Woods

 

 

 

   Name: Randall E. Woods

 

 

 

   Title: CEO

 

 

Confirmed as of the date first above-

mentioned.

 

ROTH CAPITAL PARTNERS, LLC

 

 

By:

/s/ Michael Margolis

 

Name:

Michael Margolis, Rh.P.

 

Title:

Managing Director

 

 